DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, all of the prior art of record fails to teach or suggest the limitation of claim 1, a method of autonomous flight path planning for a group of cooperating aircraft operating in a formation, the method comprising: receiving information related to one or more obstructions that interfere with an aircraft of the group continuing on a flight path toward a destination; calculating a respective velocity obstacle for each of the one or more obstructions; calculating a plurality of candidate velocities, each candidate velocity outside of the calculated velocity obstacles; selecting a first velocity for a leader aircraft of the group from among the plurality of candidate velocities; operating the leader at the first velocity; calculating, based upon keeping a follower aircraft in formation relative to the leader, a second velocity for the follower; determining whether the second velocity is inside one of the calculated velocity obstacles; when the second velocity is outside the calculated velocity obstacles, operating the follower at the second velocity; [[and]] when the second velocity is inside one of the calculated velocity obstacles, calculating a revised velocity that is outside of the calculated velocity obstacles and operating the follower at the revised velocity; and 2operating the follower to leave the formation without receiving instructions to do so from the leader and to return to the formation without receiving instructions to do so from the leader. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Liu (US20180074520A1), discloses a method for implementation of a formation flight path coordination for a scalable group of Unmanned Arial Vehicles (UAVs) including a recursive architecture with a leader UAV and a plurality of follower UAVs in communication with the leader UAV, the method comprising the steps of: receiving formation commands for the UAVs of the group from a ground controller station (GCS), the formation commands including positional and velocity information for implementation by onboard processing systems, the formation commands received on a first communication channel established between the leader UAV and the GCS; sending information from the formation commands by the leader UAV to the plurality of follower UAVs belonging to the leader UAV using a second communication channel established between the plurality of follower UAVs and the leader UAV, the second communication channel separate from the first communication channel; receiving updated formation commands for the flight path from the GCS on the first communication channel; and sending information from the updated formation commands by the leader UAV to the plurality of follower UAVs using the second communication channel. Safety features such as collision avoidance and geofencing, as well as GCS configuration are also presented.
Another close prior art, High (US20190236963A1), discloses systems and methods for managing communication of a plurality of unmanned aerial vehicles. The present invention can include a central server and a plurality of unmanned aerial vehicles including a master and secondary unmanned aerial vehicle. The master and secondary unmanned aerial vehicles can communicate with the central server and each other. The master and secondary unmanned aerial vehicle can deliver packages to different locations. In doing so, the master and secondary unmanned aerial vehicle can form a swarm that at least partially share a route for delivery of the packages to their destinations. The master unmanned aerial vehicle can be configured to: (i) receive delivery information for the master and secondary unmanned aerial vehicles, (ii) monitor communication between the swarm, and (iii) determine if the swarms encounters a risk.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Liu and High with the elements of applicant’s claimed invention, as amended. Thus, claim 1 and its respective dependent claims 2-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hun (KR20200013436A) teaches a multi-drone system comprises: at least one leader drone; a plurality of follower drones configured to form a flight formation model according to a command of the at least one leader drone; and a ground control station configured to communicate with the at least one leader drone and transmit information related to the flight formation model to the at least one leader drone. The at least one leader drone transmits the information related to the flight formation model to each of the plurality of follower drones. Each of the at least one leader drone and the plurality of follower drones is configured to achieve the flight formation model by using a first measurement value based on a global coordinate system having an absolute position, a speed, and an orientation and a second measurement value based on a local coordinate system having a relative position, a relative speed, and a relative direction with other drones. According to the present invention, a communication load and communication time of the ground control station can be significantly reduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665